Exhibit 10.2

EXECUTION VERSION

 

AMENDMENT NUMBER SEVEN

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of March 3, 2017,

by and between

PENNYMAC LOAN SERVICES, LLC

and

CITIBANK, N.A.

This AMENDMENT NUMBER SEVEN (this “Amendment Number Seven”) is made this 15th
day of May, 2019, by and between PENNYMAC LOAN SERVICES, LLC, as seller and
servicer (“Seller”), and CITIBANK, N.A. (“Buyer”), to the Amended and Restated
Master Repurchase Agreement, dated as of March 3, 2017, by and between Seller
and Buyer, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Seller and Buyer have agreed to amend the Agreement as more
specifically set forth herein; and

WHEREAS, as of the date hereof, Seller represents to Buyer that the Seller
Parties are in full compliance with all of the terms and conditions of the
Agreement and each other Program Document and no Default or Event of Default has
occurred and is continuing under the Agreement or any other Program Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1.     Amendment. Effective as of May 15, 2019 (the “Amendment Effective
Date”), the Agreement is hereby amended as follows:

(a)  Section 2 of the Agreement is hereby amended by deleting the definition of
“Committed Amount” in its entirety and replacing it with the following:

“Committed Amount” shall mean an amount equal to (i) $300,000,000; reduced by
(ii) Buyer's Pro Rata Share of the aggregate outstanding Purchase Price (as such
terms are defined in the VFN Repurchase Agreement) for all Transactions (as such
term is defined in the VFN Repurchase Agreement) under the VFN Repurchase
Agreement.

(b)  Section 2 of the Agreement is hereby amended by deleting the definition of
“Uncommitted Amount” in its entirety and replacing it with the following:

“Uncommitted Amount” shall mean $400,000,000.

(c)  Section 2 of the Agreement is hereby amended by adding the following
definitions in the appropriate alphabetical order:

 

 







 

“FNMA Construction to Permanent Loan” shall mean an Eligible Loan which conforms
to the Fannie Mae Guides that provide for financing of construction of the
Mortgaged Property and converts to a conventional permanent Loan upon completion
of the related construction.

“FNMA Homestyle Renovation Loan” shall mean an Eligible Loan which conforms to
the Fannie Mae Guides that enables a Mortgagor to obtain a purchase transaction
Mortgage Loan or a limited cash-out refinance Mortgage Loan and receive funds to
cover the costs of repairs, remodeling, renovations, or energy improvements to
the Mortgaged Property.

 “Rebuttable Presumption Loan” shall mean a Qualified Mortgage with an annual
percentage rate that exceeds the average prime offer rate for a comparable
mortgage loan as of the date the interest rate is set by 1.5 or more percentage
points for a first-lien Loan.

“Temporary Interest Buydown Loan” shall mean a Loan (i) which is a Qualified
Mortgage eligible for sale to an Agency, (ii) the proceeds of which were used by
the Mortgagor to purchase a primary residence, (iii) underwritten in which the
related Mortgagor qualified for the final Note rate and not the temporary Note
rate, and (iv) in which the Mortgagor did not contribute directly or indirectly
to the buydown proceeds.

“VA Renovation Loan” shall mean a VA Loan the purpose of which is made to
purchase and repair or renovate a Mortgaged Property and such Loan complies with
the VA Regulations including without limitation the “Loan for Alteration and
Repair” guidelines.

“VFN Repurchase Agreement” shall mean that certain Amended and Restated Master
Repurchase Agreement, among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as
administrative agent, the Buyers (as defined therein) from time to time party
thereto, and PENNYMAC LOAN SERVCES, LLC, as seller, as such agreement is entered
after the date hereof and may be amended from time to time.

(d)  Schedule 1 of the Agreement is hereby amended by deleting clause (gg) in
its entirety and replacing it with the following (bold language added to
evidence changes):

(gg)       No Buydown Provisions; No Graduated Payments or Contingent
Interests.  Except for (i) any Temporary Interest Buydown Loans and (ii) (a) if
requested by the related Mortgagor and (b) during the applicable renovation
period, any FNMA Construction to Perm Loans, FNMA HomeStyle Renovation Loans, or
VA Renovation Loans; the Loan does not contain provisions pursuant to which
Monthly Payments are paid or partially paid with funds deposited in any separate
account established by Seller, the Mortgagor, or anyone on behalf of the
Mortgagor, or paid by any source other than the Mortgagor nor does it contain
any other similar provisions which may constitute a “buydown” provision.  The
Loan is not a graduated payment mortgage loan and the Loan does not have a
shared appreciation or other contingent interest feature.





 



 

(e)  Schedule 1 of the Agreement is hereby amended by deleting clause (pp) in
its entirety and replacing it with the following (bold language added to
evidence changes):

 

(pp)       Construction or Rehabilitation of Mortgaged Property. FNMA
Construction to Perm Loans/FNMA HomeStyle Renovation Loans/VA Renovation Loans.
 No Loan (other than any FNMA Construction to Permanent Loan, FNMA HomeStyle
Renovation Loans or VA Renovation Loan) was made in connection with the
construction or rehabilitation of a Mortgaged Property or facilitating the
trade-in or exchange of a Mortgaged Property.  With respect to any FNMA
Construction to Permanent Loan, the construction of the Mortgaged Property has
been completed and such Loan has converted to a permanent conventional
Loan.  With respect to a FNMA HomeStyle Renovation Loan, either (i) Seller is
monitoring timely completion of the renovation work during the applicable
renovation period and an escrow account contains the necessary contingency
reserve and adequate funds to cover the remaining renovation costs, or (ii) the
renovation work is complete and Seller has obtained a certification of
completion.  With respect to any VA Renovation Loan, a VA approved appraiser has
issued a “Notice of Value” and completed the final inspection of the Mortgaged
Property and the Loan Guaranty Certificate has been issued.

(f)   Schedule 1 of the Agreement is hereby amended by deleting clause (ggg) in
its entirety and replacing it with the following:

(ggg)     Higher-Priced Mortgage Loans.  Any loan that meets the definition of
“higher-priced mortgage loan,” as defined in 12 C.F.R. 1026.35, both: (i)
complies with all requirements of the federal Truth-in-Lending Act and
Regulation Z, including 12 CFR 1026.35, as applicable; and (ii) meets all Agency
requirements and is deliverable to the Agencies.

(g)  Schedule 1 of the Agreement is hereby amended by deleting clause (xxx) in
its entirety and replacing it with the following (bold and stricken language
added to evidence changes):

(xxx)  Qualified Mortgage.  If the Loan is consummated on or after January 10,
2014 (including a Refi Mortgage Loan), such Loan satisfies the following
criteria:

(i)          Such Loan is a Qualified Mortgage (including without limitation any
Safe Harbor Qualified Mortgage or Rebuttable Presumption Loan);

(ii)         [reserved]; Each Jumbo Loan is a Safe Harbor Qualified Mortgage and
such Loan is accurately identified as a Safe Harbor Qualified Mortgage on the
Loan Schedule;

(iii)        Prior to the origination of such Loan, the related originator made
a reasonable and good faith determination that the related Mortgagor would have
a reasonable ability to repay such Loan according to its terms, in accordance
with, at a minimum, the eight underwriting factors set forth in 12 CFR
1026.43(c)(2);  and

(iv)        Such Loan is supported by documentation that evidences compliance
with 12 CFR 1026.43 (e) and 12 CFR 1026.43 (c)(2).





 



 

(h)  Schedule 1 of the Agreement is hereby amended by deleting clauses (s),
(lll), and (qqq) in their entirety.

SECTION 2.      Effectiveness.  This Amendment Number Seven shall become
effective as of the date that Buyer shall have received:

(a) counterparts hereof duly executed by each of the parties hereto; and

(b) counterparts of that certain Amendment Number Seven to the Pricing Side
Letter, dated as of the date hereof, duly executed by each of the parties
thereto.

SECTION 3.     Fees and Expenses.  Seller agrees to pay to Buyer all reasonable
out of pocket costs and expenses incurred by Buyer in connection with this
Amendment Number Seven (including all reasonable fees and out of pocket costs
and expenses of the Buyer’s legal counsel) in accordance with Sections 23 and 25
of the Agreement.

SECTION 4.     Representations.  Seller hereby represents to Buyer that as of
the date hereof, the Seller Parties are in full compliance with all of the terms
and conditions of the Agreement and each other Program Document and no Default
or Event of Default has occurred and is continuing under the Agreement or any
other Program Document.

SECTION 5.     Binding Effect; Governing Law.  This Amendment Number Seven shall
be binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER SEVEN SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH
SHALL GOVERN).

SECTION 6.     Counterparts.  This Amendment Number Seven may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

SECTION 7.      Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Seven need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 



 



 

IN WITNESS WHEREOF, Seller and Buyer have caused this Amendment Number Seven to
be executed and delivered by their duly authorized officers as of the Amendment
Effective Date.

 

PENNYMAC LOAN SERVICES, LLC,

 

(Seller and Servicer)

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

 

CITIBANK, N.A.

 

(Buyer and Agent, as applicable)

 

 

 

By:

/s/ Peter D. Steinmetz

 

Name:

Peter D. Steinmetz

 

Title:

Vice President  Citibank N.A.

 

Acknowledged:

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

 

 

 

By:

/s/ Pamela Marsh

 

Name:

Pamela Marsh

 

Title:

Managing Director, Treasurer

 

 

Amendment Number Seven to Amended and Restated Master Repurchase Agreement
PLS-Agency

